Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of a minor informality: This claim recites dependency from claim 11, where the intention appears to be dependence from independent claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11-13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Safaee-Rad et al (U.S. Patent Application Publication No. 2012/0056911), referred herein as Safaee-Rad.
Regarding claim 1, Safaee-Rad teaches a method comprising: receiving an input image from an image sensor (pp 40, lines 1-7; pp 92, lines 1-4); converting the input image from a red, green, blue (RGB) color space format to an alternate color space format (pp 93, lines 1-6); determining localized color correction parameters for a selected color in the alternate color space (pp 93, lines 3-10; pp 94, lines 1-15); 
Regarding claim 3, Safaee-Rad teaches the method of claim 1, wherein the determining localized color correction parameters further comprises: determining localized hue correction parameters for a given dimension, and determining localized saturation correction parameters for a given hue (pp 93, lines 3-10; pp 94, the last 12 lines).
Regarding claim 11, Safaee-Rad teaches the method of claim 1, wherein the alternate color space includes at least hue, saturation, and lightness (HSL), hue, saturation, and value (HSV) and luminance, chrominance red, and chrominance blue (YCbCr), and luminance and two chrominance (YUV) color spaces (pp 93, lines 3-6).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the terms nonlinear and linear, which are also disclosed by Safaee-Rad because sRGB and HSV are nonlinear, and RGB is linear; see also pp 95); thus they are rejected on similar grounds.
Regarding claims 13 and 18, the limitations of these claims substantially correspond to the limitations of claims 3 and 11, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent Application Publication No. 2011/0234622), referred herein as Fujita, in view of Safaee-Rad.
Regarding claim 19, Fujita teaches a method comprising: receiving an input image from an image sensor (fig 5, AV input; pp 72, lines 1-6 and 16-17); converting the input image from a red, green, blue (RGB) color space format to an alternate color space format (pp 27, lines 1-3); determining localized hue correction parameters for a selected color in the alternate color space (pp 28, lines 1-3); determining localized saturation correction parameters for a selected hue in the alternate color space (pp 28, lines 4-6); applying converted localized hue correction parameters and converted localized saturation correction parameters to the input image to generate an output image (pp 29, lines 1-7); and storing, displaying, or transmitting the output image based on at least the localized hue correction parameters and the localized saturation correction parameters (pp 30, lines 1-4; pp 72, lines 16-20).  Fujita does not teach applying correction parameters in the RGB color space.  Safaee-Rad teaches converting an input image from an RGB to an alternate color space format (pp 92, lines 1-4; pp 93, lines 1-6), determining localized hue and saturation correction parameters in the alternate color space (pp 93, lines 3-10; pp 94, lines 1-15), and applying converted 
Regarding claim 20, Fujita in view of Safaee-Rad teaches the method of claim 19, wherein the alternate color space includes at least hue, saturation, and lightness (HSL), hue, saturation, and value (HSV) and luminance, chrominance red, and chrominance blue (YCbCr), and luminance and two chrominance (YUV) color spaces (Fujita, pp 27, lines 1-3; Safaee-Rad, pp 93, lines 3-6).

Allowable Subject Matter
Claims 4-10 and 14-17 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 7-8 of the Applicant’s Remarks, with respect to claim 1, the Applicant argues that Safaee-Rad does not teach the amended determining, converting, and applying steps because the contrast enhancement is applied in the HSV color space, but then the technique “addresses application of calibration data in the sRGB color space.”  The Examiner respectfully disagrees.
Panel color correction unit (PCC) may then utilize the information provided from ABL unit regarding the adjusted backlight level to retrieve from memory the corresponding matrix of response calibration data or color correction matrix…and apply the color correction set to the display image data to generate color corrected image data for red, blue, and green (R, G and B) bands…Color correction is applied to the image content after conversion back to the RGB color space, therefore, obtaining new R, G, and B values…”)  Accordingly, the Examiner respectfully submits that Safaee-Rad clearly teaches the claim limitations.
On page 8 of the Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.
Applicant’s arguments with respect to claims 19 and 20 have been fully considered, but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613